Citation Nr: 0629449	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Range of motion of the right knee is at least from zero to 70 
degrees with pain and there is no lateral instability or 
subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a right knee injury (right 
knee disability) have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260, 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent the veteran a letter in July 2003 in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was advised of what evidence was needed to support his 
claim and that he should send VA what was needed, effectively 
informing him to provide any relevant evidence in his 
possession.  No additional private medical evidence was 
received from the veteran.  

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if his increased 
rating claim was granted.  However, since the veteran's claim 
for an increased ratings for his service-connected right knee 
disability is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, relevant VA 
examinations were conducted in September and November 2004 
and in August 2005.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  There is no indication 
that additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder with respect to the issue 
decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's cervical spine 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5260.  A designation of Diagnostic Code 5299 reflects 
that the disability is a condition not specifically listed in 
the Schedule, and hyphenation with Diagnostic Code 5260 
indicates that the disability has been rated for limitation 
of motion of the leg.  See 38 C.F.R. §§ 4.20, 4.27 (2005). 
Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Analysis

As noted above, a 10 percent evaluation is currently assigned 
for service-connected right knee disability under Diagnostic 
Code 5260.  The veteran complained on VA examination in 
August 2005, which is the most recent knee evaluation on 
file, of knee pain, instability, and weakness.  

As noted above, a 10 percent rating is assigned under 
Diagnostic Code 5260 where flexion of the leg is limited to 
45 degrees and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  September 2004 VA x rays, of the 
right knee, indicate that there is no arthritis in the right 
knee.  Flexion of the right knee has been to at least 70 
degrees on recent examinations with consideration of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in 
excess of 10 percent under Diagnostic Code 5260 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, because there was full extension of the right leg 
on VA examinations in September and November 2004 and August 
2005, an evaluation in excess of 10 percent is also not 
warranted for the right knee disability 

under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (a 10 percent rating is warranted if extension is 
limited to 10 degrees); see also 38 C.F.R. § 4.71, Plate II 
(2005) (showing normal flexion and extension as between 0 
degrees and 140 degrees).  

Accordingly, a rating in excess of 10 percent is not 
warranted for the right knee disorder under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; see also 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg separately under 
Diagnostic Codes 5260 and 5261). 

On September 2004 VA examination the right knee collateral 
and cruciate ligaments were stable.  The examiner indicated 
that the right knee was stable.  The veteran reported 
instability of the right knee on VA examination in August 
2005.  The examiner noted in August 2005 that the veteran's 
instability did not involve the ligaments.  The veteran's 
ligaments were stable and the examiner said there had been no 
increase in objective symptomatology on examination in August 
2005.  Any knee instability was related to weakness and was 
indicated to not be lateral instability.  Because there is no 
evidence of lateral instability or subluxation of the right 
knee, and competent medical evidence indicates that there is 
no lateral instability, a preponderance of the evidence is 
against a separate compensable evaluation under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.

The medical evidence on file does not show ankylosis of the 
knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for knee disability under another 
diagnostic code for disability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).  In 
addition, because arthritis has not been shown by the current 
medical evidence of record, a separate evaluation is not 
warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When examined in September 2004, it was 
noted that there was additional impairment of the right knee 
due to pain, fatigue, weakness, and lack of endurance.  In 
fact, the examiner in September 2004 said that the veteran's 
right knee pain further limited knee function by what would 
amount to an additional loss of 15 degrees, and the examiner 
in August 2005 found an additional loss of 20 degrees of 
movement.  

Nevertheless, the range of motion of the right knee in 
September 2004 and August 2005 was from 0 degrees to 90 
degrees, despite the veteran's complaints of pain.  Although 
the above noted range of motion findings do not meet the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 or 5261, the veteran's current 10 percent evaluation for 
the right knee covers functional limitation based on pain 
with motion.  However, as range of motion even with the 
additional loss reported in September 2004 and August 2005 
would not warrant a 10 percent evaluation under the rating 
schedule, a rating in excess of the currently assigned 10 
percent disability rating is not warranted for the right knee 
based on the factors in DeLuca.  Moreover, the Court has held 
that where a diagnostic code is not predicated on a limited 
range of motion, such as Diagnostic Code 5257, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 10 percent is provided in the rating schedule for 
certain manifestations of the service-connected knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the current medical evidence, 
especially the August 2005 examination report, shows some 
work impairment due to service-connected right knee 
disability, with the veteran noting in August 2005 that he 
missed approximately two days of work a month due to his 
service-connected knee disability, the evidence reveals that 
he was working as a stocker for a grocery chain and does not 
show that the service-connected knee disability "markedly" 
interferes with employment, despite the veteran's 
contentions.  The evidence also does not show that the 
veteran has been frequently hospitalized due to his service-
connected right knee disability.  Therefore, the RO's 
determination not to refer this case for extra-schedular 
consideration was appropriate.

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issue of entitlement to an increased rating for the veteran's 
service-connected right knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation for service-connected right knee 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


